Bazan v Concepcion (2015 NY Slip Op 04782)





Bazan v Concepcion


2015 NY Slip Op 04782


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.


15361 23367/12

[*1] Carlos Bazan, et al., Plaintiffs-Appellants,
vManuel Concepcion, et al., Defendants-Respondents.


Michael J. Noonan, Bronx, for appellants.
Ruta Soulios & Stratis LLP, New York (Joseph A. Ruta of counsel), for respondents.

Order, Supreme Court, Bronx County (John A. Barone, J.), entered February 6, 2014, which, inter alia, granted defendants' motion for summary judgment dismissing the complaint and denied plaintiffs' cross motion to amend the complaint, unanimously affirmed, without costs.
The court properly determined that res judicata and collateral estoppel barred the relitigation of claims arising from defendants' determination to cede authority to the New York District of the Assemblies of God, after a dispute between members of the congregation arising from the revocation of the credentials of the church's long-time pastor. Although this Court's review of the prior action arising from this controversy was primarily based upon the prior motion court's finding of mootness, we specifically found that that court's legal and factual conclusions concerning the appropriateness of defendants' actions were correct. Moreover, plaintiffs here are in privity with petitioners in the prior proceeding in that their interests were represented by petitioners, who had a full and fair opportunity to litigate in that proceeding (see Buechel v Bain,  97 NY2d 295, 303-304 [2001], cert denied 535 U.S. 1096 [2002]).
The issue of whether plaintiffs' church membership was properly revoked for "unbiblical conduct" is not a dispute subject to resolution by civil courts (see Serbian E. Orthodox Diocese v Milivojevich, 426 U.S. 696, 709-710 [1976]).
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK